Citation Nr: 0620299	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus.   

2.  Entitlement to restoration of service connection for 
chronic obstructive pulmonary disease (COPD) with asthma.   

3.  Entitlement to restoration of service connection for 
congestive heart failure and cardiomyopathy.   

4.  Entitlement to restoration of a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1972 until April 
1975.  Her form DD 214 also indicates 1 month of prior active 
service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

It is observed that the veteran requested a hearing in her 
substantive appeal filed in March 2005.  Such hearing request 
was withdrawn in a written statement received later that 
month.  


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2000 
rating decision granting compensation for diabetes mellitus 
pursuant to 38 U.S.C.A. § 1151 did not contain any clinical 
demonstration of diabetes mellitus.

2.  The evidence of record at the time of the October 2000 
rating decision granting compensation for COPD with asthma 
pursuant to 38 U.S.C.A. § 1151 did not contain any competent 
opinion causally relating such COPD to improper VA care.

3.  The evidence of record at the time of the October 2000 
rating decision granting compensation for congestive heart 
disease with cardiomyopathy pursuant to 38 U.S.C.A. § 1151 
did not contain any competent opinion causally relating such 
COPD to improper VA care.

4.  With respect to the veteran's claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
diabetes mellitus, COPD with asthma, and congestive heart 
failure with cardiomyopathy, the RO in October 2000 
considered incorrect facts, not then in existence in the 
record.

5.  Effective January 1, 2005, the veteran has no service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The October 2000 rating decision which granted claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus, COPD with asthma, 
and congestive heart failure with cardiomyopathy, and also 
awarded TDIU, contained CUE as to each of those allowances.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2005).

2.  The criteria for restoration of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159.

3.  The criteria for restoration of service connection for 
COPD with asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159.

4.  The criteria for restoration of service connection for 
congestive heart failure with cardiomyopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.159.

5.  The criteria for restoration of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the veteran was sent a letter in July 
2004 informing her of the RO's proposal to sever her service 
connection awards and discontinue entitlement to TDIU.  That 
communication identified the types of evidence required to 
establish continued entitlement to her service connection and 
TDIU awards, as well as the division of responsibilities 
between VA and a claimant in developing the evidence.  She 
was requested to submit any pertinent evidence in her 
possession to VA.

The July 2004 communication also did not inform the veteran 
as to the rating criteria for the service connected 
disabilities, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because the instant 
decision does not restore service connection for any 
disability at issue, no disability evaluations or effective 
dates will be assigned.  As such, there can be no possibility 
of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided subsequent to the issuance of appropriate VCAA 
notice.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post service treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claims.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

Background

In August 1998, the veteran claimed entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a lung 
condition caused by VA treatment.  Specifically, the veteran 
contended that medication given to her in conjunction with VA 
foot surgery in August 1997 caused her lung condition.  She 
explained that after being given Fetanyl she became sick and 
was ultimately diagnosed with pneumonia in the right lung.  
She was then given Bactrin, and it turned out she was 
allergic to it.  According to the veteran, she told the VA 
doctors that she was allergic to steroids.  

The veteran's claim for a lung condition under the provisions 
of 38 U.S.C.A. § 1151 was denied by the RO in September 1998.  
The veteran initiated an appeal and further asserted claims 
of entitlement to compensation for diabetes mellitus and a 
heart condition, also under 38 U.S.C.A. § 1151.  

In an October 2000 rating action, the RO granted the 
veteran's claims of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for COPD with asthma, diabetes mellitus, 
and congestive heart failure and cardiomyopathy.  All awards 
were effective August 12, 1998.

In an October 2001 rating decision, the RO also granted a 
claim of entitlement to TDIU, effective August 12, 1998.

In June 2004, the RO proposed to sever the veteran's service 
connected disabilities as well as her award of TDIU, on the 
basis that the earlier decisions granting those benefits were 
clearly and unmistakably erroneous. 

In the October 2004 rating decision on appeal, the veteran's 
entitlement to service connection for COPD with asthma, 
diabetes mellitus, and congestive heart failure and 
cardiomyopathy were all severed, effective January 1, 2005.  
Entitlement to TDIU was also severed as of that date.  The 
veteran disagreed with those determinations and an appeal was 
perfected.  

Analysis

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105 (d) 
(2005).

At the outset, the Board notes that the preliminary notice 
requirements set forth under 38 C.F.R. § 3.105(d) have been 
satisfied in the present case by a July 2004 letter to the 
veteran.  Thus, the only question for consideration is 
whether the October 2000 rating decision that granted the 
veteran's 38 U.S.C.A. § 1151 claims contained clear and 
unmistakable error (CUE).  

The Court has held that, in order for there to be a valid 
claim of CUE, there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  See Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

The CAVC in Russell further stated that errors of CUE are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  A 
determination that there was a 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior AOJ [agency of original jurisdiction] or 
Board decision.  Russell, 3 Vet. App. at 313-314; see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In order to determine whether the October 2000 rating 
decision granting claims of compensation under the provisions 
of 38 U.S.C.A. § 1151 contains CUE, it is first necessary to 
set forth those statutory provisions.

38 U.S.C.A. § 1151, as of October 1, 1997, reads, in 
pertinent part, as follows:

"(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable."
 
The Board concludes that, with respect to the three claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, the October 2000 rating decision was 
clearly and unmistakably erroneous.  The reasons and bases 
for this finding will be set forth below.

I.  Diabetes mellitus

With respect to the diabetes mellitus claim, it is found that 
the RO in October 2000 did not apply the correct facts in 
allowing that award.  Specifically, it is found that the 
evidence then associated with the claims folder did not 
clinically demonstrate a diagnosis of diabetes mellitus.  

The RO relied on September 1998 treatment reports from the 
Sparks Regional Medical Center.  A report dated September 28, 
1998, stated that over the past several months the veteran 
had "progressive malaise, with reports of steroid-induced 
diabetes mellitus."  A report dated the next day indicated 
that the veteran had "diabetes mellitus secondary to being 
on...steroids."  Finally, the discharge summary from that 
hospitalization noted that the veteran "had previously been 
treated at the Muskogee VA Medical Center for COPD (treated) 
heavily with multiple steroids and was grossly diabetic 
during that time."  

The above evidence consists entirely of reported medical 
history and does not contain any objective findings 
demonstrating diabetes mellitus.  No other evidence of record 
at the time of the October 2000 rating decision demonstrated 
a clinical 
diagnosis of diabetes mellitus.  Thus, the RO's decision to 
grant compensation for diabetes mellitus under 38 U.S.C.A. 
§ 1151 was based on incorrect factual assumptions.  Or, put 
differently, the RO's factual conclusion that the veteran had 
diabetes mellitus had no basis in the actual objective facts 
then associated with the claims folder.  

The Board further notes that, because the evidence then of 
record did not clinically establish diabetes mellitus, the 
veteran did not have a "qualifying disability" for the 
purposes of 38 U.S.C.A. § 1151.  Therefore, it could also be 
found that the award of benefits under those statutory 
provisions also constitutes misapplication of the legal 
criteria then in existence.  

In sum, the evidence in October 2000 failed to demonstrate 
any clinical findings of diabetes mellitus.  Without such 
clinical demonstration, it is undebatable that the only 
appropriate outcome, based on the law as it then existed, is 
a denial of the veteran's claim under 38 U.S.C.A. § 1151.  
Therefore, CUE is found in the October 2000 rating decision 
and, as a consequence, the severance of service connection 
was appropriate.  There is no basis for restoration of 
benefits.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  COPD with asthma

With respect to the veteran's COPD claim, it is found that 
the RO in October 2000 did not apply the correct facts in 
allowing that award.  While the evidence then of record did 
establish a diagnosis of COPD, and further established VA 
treatment including use of steroid medication, there was no 
objective demonstration of a causal relationship between the 
two.  

Again, the veteran contends that her respiratory problems 
stemmed from medication given to her during an August 1997 
bunionectomy performed at a VA Medical Center.  However, a 
review of the treatment reports associated with that 
operation, while showing complaints of pain in response to a 
Fentanyl IV, do not indicate that use of that medication 
caused the veteran's COPD.  Additional VA treatment records 
dated in December 1997 and January 1998 again show 
respiratory complaints, but neither these records nor an 
April 1998 sinus surgery operation report contain any 
competent evidence causally relating COPD to treatment at a 
VA facility.  

The Board determines that, while indicating current COPD 
disability and revealing VA treatment, the evidence then of 
record did not contain any competent clinical opinion which 
established that it was at least as likely as not that the 
etiology of the COPD was due to improper VA treatment.  
Indeed, while a September 1998 consultation from Sparks 
Regional Medical Center notes that the veteran had COPD and 
had "been on a lot of steroids in the past because of her 
COPD," the report did not contain a finding that the COPD 
had been caused or aggravated by the steroids.
Similarly, the claims file contained no opinion that the 
treatment provided by VA was negligent, careless or otherwise 
flawed.  Thus, the RO's conclusion to grant compensation for 
COPD with asthma under 38 U.S.C.A. § 1151 was based on an 
incorrect factual assumption not established by the facts of 
record.  Or, put differently, the RO's factual conclusion 
that the veteran's COPD was due to improper VA care had no 
basis in the actual facts then associated with the claims 
folder.  

Because of the absence of competent evidence linking the 
veteran's COPD with asthma to improper VA care, the 
provisions of 38 U.S.C.A. § 1151(a)(1)(A) have not been 
satisfied.  Therefore, it could also be found that the award 
of benefits under those statutory provisions also constitutes 
misapplication of the legal criteria then in existence.  

In sum, the competent evidence in October 2000 failed to 
establish that the veteran's currently diagnosed COPD with 
asthma was causally related to VA care.  Nevertheless, the RO 
granted service connection despite the absence of a 
demonstrated nexus.  Without such demonstration of nexus, it 
is undebatable that the only appropriate outcome, based on 
the law as it then existed, is a denial of the veteran's 
claim under 38 U.S.C.A. § 1151.  Therefore, CUE is found in 
the October 2000 rating decision and, as a consequence, the 
severance of service connection was appropriate.  There is no 
basis for restoration of benefits.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



III.  Congestive heart failure with cardiomyopathy

With respect to the veteran's heart claim, it is found that 
the RO in October 2000 did not apply the correct facts in 
allowing that award.  While the evidence then of record did 
establish a diagnosis of cardiomyopathy, and further 
established VA treatment including use of steroid medication, 
there was no objective demonstration of a causal relationship 
between the two.  

The evidence of record at the time of the October 2000 rating 
decision under scrutiny first shows findings referable to a 
heart condition in treatment records dated in September 1998 
from Sparks Regional Medical Center.  While being treated at 
that facility with complaints of shortness of breath, a chest 
x-ray was taken that appeared to show a larger cardiac 
silhouette than was seen one month earlier.  The discharge 
summary contained a diagnosis of probable infiltrative 
cardiomyopathy.  That discharge summary also noted that the 
veteran had been previously treated for COPD at the VA 
Medical Center in Muskogee and that such treatment involved 
heavy doses of multiple steroids.  

In October 1998 the veteran was hospitalized at a VA Medical 
Center and was diagnosed with congestive heart failure and 
cardiomyopathy.  

The Board determines that, while indicating current heart 
disability and revealing VA treatment, the above evidence did 
not contain any competent clinical opinion which established 
that it was at least as likely as not that the etiology of 
the veteran's cardiomyopathy was due to improper VA 
treatment.  Indeed, while the September 1998 consultation 
from Sparks Regional Medical Center notes that the veteran 
had been heavily medicated with steroids during treatment for 
COPD at a VA facility, there was no competent finding of any 
relationship between those two facts.  Similarly, the claims 
file contained no opinion that the treatment provided by VA 
was negligent, careless or otherwise flawed.  Thus, the RO's 
conclusion to grant compensation for congestive heart failure 
and cardiomyopathy under 38 U.S.C.A. § 1151 was based on an 
incorrect factual assumption not established by the facts of 
record.  Or, put differently, the RO's factual conclusion 
that the veteran's congestive heart failure and 
cardiomyopathy was due to improper VA care had no basis in 
the actual facts then associated with the claims folder.  

The Board further notes that, because of the absence of 
competent evidence linking the veteran's congestive heart 
failure and cardiomyopathy to improper VA care, the 
provisions of 38 U.S.C.A. § 1151(a)(1)(A) have not been 
satisfied.  Therefore, it could also be found that the award 
of benefits under those statutory provisions also constitutes 
misapplication of the legal criteria then in existence.  

In sum, the competent evidence in October 2000 failed to 
establish that the veteran's currently diagnosed congestive 
heart failure and cardiomyopathy was causally related to VA 
care.  Nevertheless, the RO granted service connection 
despite the absence of a demonstrated nexus.  Without such 
demonstration of nexus, it is undebatable that the only 
appropriate outcome, based on the law as it then existed, is 
a denial of the veteran's claim under 38 U.S.C.A. § 1151.  
Therefore, CUE is found in the October 2000 rating decision 
and, as a consequence, the severance of service connection 
was appropriate.  There is no basis for restoration of 
benefits.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

IV.  TDIU

As noted previously, the RO granted a claim of entitlement to 
TDIU in an October 2001 rating determination.  This award was 
severed in an October 2004 rating decision, effective January 
1, 2005.  The Board here finds that such severance was 
proper, as will be discussed below.  

As explained in this decision, the grants of entitlement to 
compensation for diabetes mellitus, COPD with asthma and 
congestive heart failure with cardiomyopathy under the 
provisions of 38 U.S.C.A. § 1151 all contained CUE.  As such, 
they were properly severed.  Therefore, effective January 1, 
2005, the veteran has no service-connected disabilities.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

As can be seen from the law set forth above, the existence of 
a service-connected disability is required in order to 
justify an award of TDIU.  Again, the veteran has no service-
connected disabilities as of January 1, 2005.  Therefore, the 
severance of his TDIU award as of that date was proper.  
There is no basis for restoration.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to restoration of service connection for diabetes 
mellitus is denied. 

Entitlement to restoration of service connection for COPD 
with asthma is denied.

Entitlement to restoration of service connection for 
congestive heart failure and cardiomyopathy is denied.

Entitlement to restoration of an award of TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


